Citation Nr: 1243830	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  09-30 186 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 30 percent prior to February 15, 2008, in excess of 60 percent from February 15, 2008 to May 20, 2009, and in excess of 30 percent from May 21, 2009 for Crohn's disease (previously rated as colitis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from June 2006 to September 2006. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In a June 2009 rating decision, the RO increased the rating from 30 to 60 percent, effective February 15, 2008, and assigned a rating of 30 percent from May 21, 2009.  As the rating for the Veteran's Crohn's disease is less than the maximum available rating, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Additional development is required before the issue on appeal can be adjudicated.  Specifically, the Veteran's outpatient treatment records must be obtained and associated with the record.  Further, another examination is necessary, for the reasons discussed below.  

The Veteran has consistently reported that he has sought treatment for his service-connected Crohn's disease from 2007 to the present at the VA Medical Center (VAMC) at Mt. Vernon, Missouri, and at the VAMC at Fayetteville, Arkansas.  See August 2008 claim, January 2009 notice of disagreement, and May 2009 statement from the Veteran.  While the RO has obtained some of these records, many records have not been obtained or associated with the claims file, nor are they listed on Virtual VA.  Specifically, records dated in 2007 through February 2008 have not been obtained.  In the June 2009 rating decision, the RO assigned the 60 percent rating, effective from February 15, 2008, noting that VA outpatient treatment records show increased symptoms.  Under the evidence section of the decision, the RO listed records from the VAMC at Fayetteville dated from February 15, 2008, as well as from May 16, 2007.  Those records are not available for the Board's review.  

VA has a duty to assist claimants in obtaining evidence pertinent to their claims.  See 38 C.F.R. § 3.159(c)(1) (2012).  VA must attempt to obtain the aforementioned VA outpatient treatment records and associate them with the claims file.  

On his August 2009 VA Form 9, the Veteran reported that he continued to experience the same symptoms since February 2008; namely, numerous attacks a year, malnutrition, with his general health only as fair during remissions.  In this regard, the Veteran's VA outpatient treatment records of record do not demonstrate numerous attack or malnutrition; in fact, such records do not show any attacks or malnutrition, with the exception of a hospitalization in May 2010.  VA must contact the Veteran and request contact information for all medical care providers who have treated him for complaints related to his Crohn's disease since August 2007 to present.  Thereafter, VA must attempt to obtain any medical evidence identified by the Veteran.  

Finally, the most recent VA examination report notes that the Veteran's health was good, without signs of malnutrition or anemia.  See June 2010 VA examination report.  While the VA examiner indicated that he reviewed the claims file, he did not comment on the Veteran's in-patient hospitalization for several days in May 2010, just two weeks prior to the examination.  VA hospital records dated in May 2010 note the Veteran's moderate malnutrition, as well as list anemia on an active problem list.  Thus, that examination is inadequate to rate the disability.  38 C.F.R. § 4.2.  Clarification as to the nature of the Veteran's Crohn's disease is necessary prior to appellate review.  Therefore, the Veteran must be afforded another VA examination in order to assess the current severity of his service-connected disability.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all medical care providers who treated him for complaints related to his Crohn's disease since August 2007.  Thereafter, obtain and associate those records with the claims file.

2.  Take all appropriate action necessary to obtain and associate with the claims file all treatment records from the VAMC at Mt. Vernon, Missouri, and the VAMC at Fayetteville, Arkansas from 2007 to present.

3.  Upon completion of the above development, schedule the Veteran for an appropriate VA examination in order to determine the current nature and severity of his service-connected Crohn's disease disability.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

All indicated evaluations, studies, and tests deemed to be necessary must be accomplished.  

Based on the examination and review of the record, the examiner must fully describe any symptoms associated with the Veteran's service-connected Crohn's disease disability.

The examiner must comment on whether the Veteran's Crohn's disease is manifested by numerous attacks a year and malnutrition, the health only fair during remissions.

The examiner must also comment on whether the Veteran's Crohn's disease is manifested by marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


